DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant added claims 18-20 on 6/11/21, indicating claim 20 being withdrawn. The Office agrees with this assessment that claims 18-19 belong to the elected species II and subspecies A (see 3/18/21 Office Action, noting the election). Claim 20 is withdrawn, along with the previously withdrawn claims 8, 12, and 14.

Claim Interpretation
Because certain limitations are unclear, as explained in the 112(b) rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: 
The “barrier region” and “trap region” are interpreted consistently with their usage in the specification, as corresponding to regions 3 and 4, respectively, and as shown in Fig. 2, and having the following characteristics:
The “barrier region” is interpreted as a region having a conduction band edge that is higher relative to the band edge of the light-emitting or core region and/or a 
The “trap region” is interpreted as a region having a conduction band edge that is lower than the conduction band edge of the barrier region and/or a valance band edge that is higher than the valance band edge of the barrier region (see specification, para 9-10). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-7, 9-11, 13, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0078017 A1 (“Kahen”) in view of “’Giant’ Multishell CdSe Nanocrystal Quantum Dots with Suppressed Blinking”, Y. Chen et al., J. Am. Chem. Soc. 2008, 130, 5026-5027 (“Chen”).

Kahen teaches:
1. A quantum dot structure (see e.g. Fig. 2) comprising: 
an active region 202 configured to emit radiation (the quantum dot, including the core, is used as a “phosphor”, which emits light when exposed to radiant energy; see para 4, 31, 95, etc.); 
a barrier region (“region” is a broad term that can encompass the entirety or only a part of any given feature, or can span over plural features or parts thereof; this is reasonably interpreted as the part of 204 closest to 202 and including 216) surrounding the active region; and 
a trap region (“region” is a broad term that can encompass the entirety or only a part of any given feature, or can span over plural features or parts thereof; this is reasonably interpreted as the part of 204 farthest from 202, excluding 216) spaced apart from the active region, 


    PNG
    media_image1.png
    417
    485
    media_image1.png
    Greyscale


wherein a band edge (see Fig. 4, where the conduction band edge in regions 202 and 204 are shown; see para 49: “ this produces a first non-uniform band energy profile 211... While electron (conduction) band energy is often used herein to describe embodiments of the present disclosure, similar concepts apply to hole (valence) band energy or both hole and electron band energy”) of the trap region forms a trap configuration with respect to the barrier region for at least one type of charge carrier (see claim interpretation section, and Fig. 3B).


    PNG
    media_image2.png
    382
    436
    media_image2.png
    Greyscale


Kahen does not explicitly disclose wherein a distance between the active region and the trap region is at least 10 nm.  Chen teaches wherein a distance between the active region and the trap region is at least 10 nm, teaching: “starting with 3-4 nm NQD CdSe cores… we grew the particles to a size of 15-20 nm… by sequentially applying monolayers of inorganic shells” (page 5026, 4th paragraph) “to fully isolate the wave function of the NQD core from the NQD surface and surface environment (page 5026, 3rd paragraph). In combination with Kahen, one would find it obvious to grow many shells in 204, effectively stretching out the existing shape of the band diagram in 204 laterally.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Chen, including the widening of the shell adjacent to the core, to the invention of Kahen. The motivation to do so is that the combination produces the predictable results of isolating the core from the nd and 3rd paragraphs).

Kahen and Chen together further teach and/or suggest as obvious to one of ordinary skill in the art:

2. The quantum dot structure according to claim 1, wherein 
a conduction band edge of the trap region is lower than a conduction band edge of a material of the barrier region adjoining the trap region (Fig. 3B) and/or 
a valence band edge of the trap region is higher than a valence band edge of a material of the barrier region adjoining the trap region.  

3. The quantum dot structure according to claim 1, wherein the quantum dot structure has a core-shell configuration (202 is a core, 204 is a shell).  

4. The quantum dot structure according to claim 1, wherein a band gap of the trap region is larger than a band gap of the active region 
(in general, materials of 204 are wider bandgap materials than 202, because the conduction band edge is higher; para 62 says that the shells are wider bandgap than the core) 
(Alternatively, there may be an additional shell 301 on the outside of 204 - see Fig. 4 - and the outer portion of 204 and the outer shell 301 together can reasonably be 

5. The quantum dot structure according to claim 1, wherein a ground state transition energy in the active region is smaller than a ground state transition energy in the trap region 
(it is well known that the ground state energy of a quantum dot is inversely proportional to its width; the same applies to a core and to a shell; this is because of the quantum confinement, e.g. wherein modeled as an infinite harmonic oscillator E0 = pi2 * hbar2 / (2mL2), where m is the electron mass and L is the width)
(because the width of the core may be as large as 10 nm, para 37, and the width of the trap region, when 301 is added to the outside of 204, may be a single shell, see para 61, this implies that the core may be wider than the trap layer shell, so that the ground state energy of the active region core will be smaller than that in the trap shell.

6. The quantum dot structure according to claim 1, wherein 
a conduction band edge of the barrier region continuously increases toward the trap region (Fig. 3B, it continuously increases from the edge of the core region towards the trap region, in at least part of the barrier region) and/or 
a valence band edge of the barrier region continuously decreases toward the trap region.  

7. The quantum dot structure according to claim 1, wherein 

and/or 
a valence band edge of material adjoining the trap region on a side of the trap region facing the active region is higher than a valence band edge EV3 of material adjoining the trap region on a side of the trap region facing away from the active region.  

9. The quantum dot structure according to claim 1, wherein the trap region comprises discrete energy levels 
(it is well known that quantum dots have discrete energy levels; the same applies to a core and to a shell; this is because of the quantum confinement, e.g. wherein modeled as an infinite harmonic oscillator En = n2 * pi2 * hbar2 / (2mL2), where n is the energy level, m is the electron mass, and L is the width, and wherein n is larger or equal to one)
(the trap region is made from a thin shell, either interpreting it at part of 204, and/or interpreting it as this portion of 204 and any outer shell 301; in either case, the 

10. The quantum dot structure according to claim 9, 
wherein the barrier region is configured to absorb a primary radiation (the quantum dot, including the core, is used as a “phosphor”, which emits light when exposed to radiant energy, or “primary radiation”; see para 4, 31, 95, etc.), and 

wherein the discrete energy levels are configured such that transition energies between the discrete energy levels do not correspond to energy of the primary radiation (the “primary radiation” is external, which encompasses all visible wavelengths, IR, UV, etc. Because the discrete energy levels are discrete, i.e. having a set number of specific values, and because the external radiation encompasses a continuous range of wavelengths and energies, there are necessarily energies of some wavelengths of the external radiation that do not specifically correspond to any specific discrete energy level).

11. The quantum dot structure according to claim 1, wherein the quantum dot structure comprises a III-V- compound semiconductor material (para 10, 35, 38).  

13. The quantum dot structure according to claim 1, wherein the trap region is arranged between the active region and a surface of the quantum dot structure (Figs. 2, 4; the surface is the outermost part of either 2 or 4).

15. A radiation conversion element comprising: a plurality of quantum dot structures according to claim 1 (“nanocrystals… used as advantaged phosphors in solid state lighting and LED applications”, para 31; see para 149).  

18. The quantum dot structure according to claim 1, wherein the distance between the active region and the trap region is at least twice as large as a distance between the trap region and a surface of the quantum dot structure (this is obvious in combination, as expanding Kahen’s 204, as suggested by Chen, will widen the distance between the outermost part of the core and the outermost part of the layer 204; a single monolayer of material may be used to form 301, see para 61; thus, the limitation may easily be met). 

19. The quantum dot structure according to claim 18, wherein the trap region is arranged between the active region and the surface of the quantum dot structure (the “trap region” can be interpreted as the outermost portion of 204, and/or some of the innermost portion of 301, but the outermost part of the quantum dot structure is the exterior surface of 301).



Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0078017 A1 (“Kahen”) in view of “’Giant’ Multishell CdSe Nanocrystal .

Kahen and Chen teach:
16. A light emitting device comprising: the radiation conversion element according to claim 15.

Kahen and Chen do not teach wherein the light emitting device comprises:
a semiconductor chip configured to emit a primary radiation, 
wherein the quantum dot structures are configured to absorb at least part of the primary radiation, and 
wherein the active region is configured to emit the radiation having a larger peak wavelength than the primary radiation.  

Park teaches a light emitting device comprising: 
a semiconductor chip (comprising e.g. 110 and backlight unit BLU, see para 76 and Figs. 4 and 6) configured to emit a primary radiation (see e.g. para 79-80), 
wherein the quantum dot structures are configured to absorb at least part of the primary radiation (they are part of a light conversion layer 132, para 76, 102-108), and 
wherein the active region is configured to emit the radiation having a larger peak wavelength than the primary radiation (see e.g. para 107, wherein blue light is absorbed and red or green light is emitted; red and green light have larger wavelengths than blue light).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Park, including the use of the quantum dots in a display device, to the invention of Kahen and Chen. The motivation to do so is that the combination produces the predictable results of utilizing the quantum dots of Kahen, which were generically disclosed to be fluorescent particles in a solid state lighting device, to be used in a specific solid state lighting device (OLED display, para 41, 56, etc.).

Re claim 17, Kahen in view of Chen and Park suggest to one of ordinary skill in the art wherein the trap region is not configured to absorb the primary radiation (see e.g. para 107, wherein blue light is absorbed and red or green light is emitted; red and green light have larger wavelengths than blue light; the material of the trap (e.g. of 301) may be different than that of the core 202 and shell 204, and if the core and/or shell has a material designed to absorb blue light, because the material of 301 may be different, it would not absorb the same wavelength of light due to its different material properties). 
Furthermore, “[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112(I).

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Parendo/Primary Examiner, Art Unit 2819